Exhibit 10.15

(ISDA Agreements Subject to New York Law Only)

ISDA®

International Swaps and Derivatives Association, Inc.

CREDIT SUPPORT ANNEX

to the Schedule to the

MASTER AGREEMENT

dated as of June 1, 2007

between

 

BANK OF AMERICA, N.A.    and    GOAL CAPITAL FUNDING TRUST 2007-1

(hereinafter referred to as “Party A” or

“Pledgor”)

      (hereinafter “Party B” or “Secured Party”)

For the avoidance of doubt, and notwithstanding anything to the contrary that
may be contained in the Agreement, this Credit Support Annex shall relate solely
to the Transaction documented in the Confirmation dated June 1, 2007, between
Party A and Party B, Internal Tracking Number 2765669, and is a Credit Support
Document under this Agreement with respect to each party.

Accordingly, the parties agree as follows:

Paragraph 13. Elections and Variables

 

(a) Security Interest for “Obligations”. The term “Obligations” as used in this
Annex includes the following additional obligations:

With respect to Party A: not applicable.

With respect to Party B: not applicable.

 

(b) Credit Support Obligations.

 

  (i) Delivery Amount, Return Amount and Credit Support Amount.

 

  (A) “Delivery Amount” has the meaning specified in Paragraph 3(a) as amended
(I) by deleting the words “upon a demand made by the Secured Party on or
promptly following a Valuation Date” and inserting in lieu thereof the words
“not later than the close of business on each Valuation Date” and (II) by
deleting in its entirety the sentence beginning “Unless otherwise specified in
Paragraph 13” and ending “(ii) the Value as of that Valuation Date of all Posted
Credit Support held by the Secured Party.” and inserting in lieu thereof the
following:

 

1



--------------------------------------------------------------------------------

The “Delivery Amount” applicable to the Pledgor for any Valuation Date will
equal the greatest of

(1) the amount by which (a) the S&P/Fitch Credit Support Amount for such
Valuation Date exceeds (b) the S&P/Fitch Value as of such Valuation Date of all
Posted Credit Support held by the Secured Party,

(2) the amount by which (a) the Moody’s First Trigger Credit Support Amount for
such Valuation Date exceeds (b) the Moody’s First Trigger Value as of such
Valuation Date of all Posted Credit Support held by the Secured Party, and

(3) the amount by which (a) the Moody’s Second Trigger Credit Support Amount for
such Valuation Date exceeds (b) the Moody’s Second Trigger Value as of such
Valuation Date of all Posted Credit Support held by the Secured Party.

 

  (B) “Return Amount” has the meaning specified in Paragraph 3(b) as amended by
deleting in its entirety the sentence beginning “Unless otherwise specified in
Paragraph 13” and ending “(ii) the Credit Support Amount.” and inserting in lieu
thereof the following:

The “Return Amount” applicable to the Secured Party for any Valuation Date will
equal the least of

(1) the amount by which (a) the S&P/Fitch Value as of such Valuation Date of all
Posted Credit Support held by the Secured Party exceeds (b) the S&P/Fitch Credit
Support Amount for such Valuation Date,

(2) the amount by which (a) the Moody’s First Trigger Value as of such Valuation
Date of all Posted Credit Support held by the Secured Party exceeds (b) the
Moody’s First Trigger Credit Support Amount for such Valuation Date, and

(3) the amount by which (a) the Moody’s Second Trigger Value as of such
Valuation Date of all Posted Credit Support held by the Secured Party exceeds
(b) the Moody’s Second Trigger Credit Support Amount for such Valuation Date.

 

  (C) “Credit Support Amount” shall not apply. For purposes of calculating any
Delivery Amount or Return Amount for any Valuation Date, reference shall be made
to the S&P/Fitch Credit Support Amount, the Moody’s First Trigger Credit Support
Amount, or the Moody’s Second Trigger Credit Support Amount, in each case for
such Valuation Date, as provided in Paragraphs 13(b)(i)(A) and 13(b)(i)(B),
above.

 

  (ii) Eligible Collateral. On any date, the following items of collateral will
qualify as “Eligible Collateral” (for the avoidance of doubt, all Eligible
Collateral to be denominated in USD):

 

2



--------------------------------------------------------------------------------

ISDA Collateral

Asset Definition

(ICAD) Code

  

Remaining Maturity in Years

   S&P/Fitch
Valuation
Percentage    

Moody’s

First
Trigger
Valuation
Percentage

   

Moody’s

Second
Trigger

Valuation

Percentage

 

(A) US-CASH

   N/A    100 %   100 %   100 %

(B) US-TBILL

      US-TNOTE

      US-TBOND

             1 or less    98.9 %   100 %   100 %    More than 1 but not more
than 2    98.0 %   100 %   99 %    More than 2 but not more than 3    97.4 %  
100 %   98 %    More than 3 but not more than 5    95.5 %   100 %   97 %    More
than 5 but not more than 7    93.7 %   100 %   96 %    More than 7 but not more
than 10    92.5 %   100 %   94 %    More than 10 but not more than 20    91.1 %
  100 %   90 %    More than 20    88.6 %   100 %   88 %

(C) US-GNMA

      US-FNMA

      US-FHLMC

             1 or less    98.5 %   100 %   99 %    More than 1 but not more than
2    97.7 %   100 %   99 %    More than 2 but not more than 3    97.3 %   100 %
  98 %    More than 3 but not more than 5    94.5 %   100 %   96 %    More than
5 but not more than 7    93.1 %   100 %   93 %    More than 7 but not more than
10    90.7 %   100 %   93 %    More than 10 but not more than 20    87.7 %   100
%   89 %    More than 20    84.4 %   100 %   87 %

The ISDA Collateral Asset Definition (ICAD) Codes used in this Paragraph
13(b)(ii) are taken from the Collateral Asset Definitions (First Edition – June
2003) as published and copyrighted in 2003 by the International Swaps and
Derivatives Association, Inc.

 

* The Valuation Percentage shall equal the percentage specified under such
Rating Agency’s name above. If Party A is rated by more than one Rating Agency
specified above, the Valuation Percentage shall equal the lowest of the
applicable percentages specified above.

 

  (iv) Other Eligible Support.

The following items will qualify as “Other Eligible Support” for the party
specified:

Not applicable.

 

3



--------------------------------------------------------------------------------

  (v) Thresholds.

 

  (A) “Independent Amount” means zero with respect to Party A and Party B.

 

  (B) “Threshold” means with respect to Party A and any Valuation Date, zero if
(i) a Collateral Event has occurred and has been continuing (x) for at least 30
days or (y) since this Annex was executed, or (ii) a Required Ratings Downgrade
Event has occurred and is continuing, otherwise, infinity.

“Threshold” means with respect to Party B and any Valuation Date, infinity.

 

  (C) “Minimum Transfer Amount” means USD 100,000 with respect to Party A and
Party B; provided, however, that if the aggregate Certificate Principal Balance
and note principal balance of Certificates and Notes rated by S&P ceases to be
more than USD 50,000,000, the “Minimum Transfer Amount” shall be USD 50,000.

 

  (D) Rounding. The Delivery Amount will be rounded up to the nearest integral
multiple of USD 10,000. The Return Amount will be rounded down to the nearest
integral multiple of USD 10,000.

 

(c) Valuation and Timing.

 

  (i) “Valuation Agent” means Party A; provided, however, that if an Event of
Default shall have occurred with respect to which Party A is the Defaulting
Party, Party B shall have the right to designate as Valuation Agent an
independent party, reasonably acceptable to Party A, the cost for which shall be
borne by Party A. All calculations by the Valuation Agent must be made in
accordance with standard market practice, including, in the event of a dispute
as to the Value of any Eligible Credit Support or Posted Credit Support, by
making reference to quotations received by the Valuation Agent from one or more
Pricing Sources.

 

  (ii) “Valuation Date” means: each Local Business Day on which any of the
S&P/Fitch Credit Support Amount, the Moody’s First Trigger Credit Support Amount
or the Moody’s Second Trigger Credit Support Amount is greater than zero.

 

  (iii) “Valuation Time” means the close of business in the city of the
Valuation Agent on the Local Business Day immediately preceding the Valuation
Date or date of calculation, as applicable; provided that the calculations of
Value and Exposure will be made as of approximately the same time on the same
date. The Valuation Agent will notify each party (or the other party, if the
Valuation Agent is a party) of its calculations not later than the Notification
Time on the applicable Valuation Date (or in the case of Paragraph 6(d), the
Local Business Day following the day on which such relevant calculations are
performed).

 

  (iv) “Notification Time” means 11:00 a.m., New York time, on a Local Business
Day.

 

  (v)

External Verification. Notwithstanding anything to the contrary in the
definitions of Valuation Agent or Valuation Date, at any time at which Party A
(or, to the extent applicable, its Credit Support Provider) does not have a
long-term unsubordinated and unsecured debt rating of at least “BBB+” from S&P,
the Valuation Agent shall (A) calculate the Secured Party’s Exposure

 

4



--------------------------------------------------------------------------------

 

and the S&P Value of Posted Credit Support on each Valuation Date based on
internal marks and (B) verify such calculations with external marks monthly by
obtaining on the last Local Business Day of each calendar month two external
marks for each Transaction to which this Annex relates and for all Posted Credit
Support; such verification of the Secured Party’s Exposure shall be based on the
higher of the two external marks. Each external mark in respect of a Transaction
shall be obtained from an independent Reference Market-maker that would be
eligible and willing to enter into such Transaction in the absence of the
current derivative provider, provided that an external mark may not be obtained
from the same Reference Market-maker more than four times in any 12-month
period. The Valuation Agent shall obtain these external marks directly or
through an independent third party, in either case at no cost to Party B. The
Valuation Agent shall calculate on each Valuation Date (for purposes of this
paragraph, the last Local Business Day in each calendar month referred to above
shall be considered a Valuation Date) the Secured Party’s Exposure based on the
greater of the Valuation Agent’s internal marks and the external marks received.
If the S&P Value on any such Valuation Date of all Posted Credit Support then
held by the Secured Party is less than the S&P Credit Support Amount on such
Valuation Date (in each case as determined pursuant to this paragraph), Party A
shall, within three Local Business Days of such Valuation Date, Transfer to the
Secured Party Eligible Credit Support having an S&P Value as of the date of
Transfer at least equal to such deficiency.

 

  (vi) Notice to S&P. At any time at which Party A (or, to the extent
applicable, its Credit Support Provider) does not have a long-term
unsubordinated and unsecured debt rating of at least “BBB+” from S&P, the
Valuation Agent shall provide to S&P not later than the Notification Time on the
Local Business Day following each Valuation Date its calculations of the Secured
Party’s Exposure and the S&P Value of any Eligible Credit Support or Posted
Credit Support for that Valuation Date. The Valuation Agent shall also provide
to S&P any external marks received pursuant to the preceding paragraph.

 

(d) Conditions Precedent and Secured Party’s Rights and Remedies. The following
Termination Events will be a “Specified Condition” for the party specified (that
party being the Affected Party if the Termination Event occurs with respect to
that party): With respect to Party A: any Additional Termination Event with
respect to which Party A is the sole Affected Party. With respect to Party B:
None.

 

(e) Substitution.

 

  (i) “Substitution Date” has the meaning specified in Paragraph 4(d)(ii).

 

  (ii) Consent. If specified here as applicable, then the Pledgor must obtain
the Secured Party’s consent for any substitution pursuant to Paragraph 4(d):
Inapplicable.

 

(f) Dispute Resolution.

 

  (i) “Resolution Time” means 1:00 p.m., New York time, on the Local Business
Day following the date on which a notice is given that gives rise to a dispute
under Paragraph 5.

 

  (ii)

Value. Notwithstanding anything to the contrary in Paragraph 12, for the purpose
of Paragraphs 5(i)(C) and 5(ii), the S&P/Fitch Value, Moody’s First Trigger
Value, and Moody’s Second Trigger Value, on any date, of Eligible Collateral
other than Cash will be calculated as follows: For Eligible Collateral in the
form of securities listed in Paragraph 13(b)(ii): the sum of (A) the product of
(1)(x) the bid price at the Valuation

 

5



--------------------------------------------------------------------------------

 

Time for such securities on the principal national securities exchange on which
such securities are listed, or (y) if such securities are not listed on a
national securities exchange, the bid price for such securities quoted at the
Valuation Time by any principal market maker for such securities selected by the
Valuation Agent, or (z) if no such bid price is listed or quoted for such date,
the bid price listed or quoted (as the case may be) at the Valuation Time for
the day next preceding such date on which such prices were available and (2) the
applicable Valuation Percentage for such Eligible Collateral, and (B) the
accrued interest on such securities (except to the extent Transferred to the
Pledgor pursuant to Paragraph 6(d)(ii) or included in the applicable price
referred to in the immediately preceding clause (A)) as of such date.

 

  (iii) Alternative. The provisions of Paragraph 5 will apply.

 

(g) Holding and Using Posted Collateral.

 

  (i) Eligibility to Hold Posted Collateral; Custodians. Party B (or any
Custodian) will be entitled to hold Posted Collateral pursuant to Paragraph
6(b).

Party B may appoint as Custodian (A) the entity then serving as Trustee or
(B) any entity other than the entity then serving as Trustee if such other
entity (or, to the extent applicable, its parent company or credit support
provider) shall then have a short-term unsecured and unsubordinated debt rating
from S&P of at least “A-1.”

Initially, the Custodian for Party B is: The Supplemental Interest Trust
Trustee.

 

  (ii) Use of Posted Collateral. The provisions of Paragraph 6(c) will not apply
to Party B.

 

(h) Distributions and Interest Amount.

 

  (i) The “Interest Rate” will be the actual interest rate earned on Posted
Collateral in the form of Cash that is held by Party B or its Custodian. Posted
Collateral in the form of Cash shall be invested in such overnight (or
redeemable within two Local Business Days of demand) Permitted Investments rated
at least AAAm or AAAm-G by S&P and Prime-1 by Moody’s or Aaa by Moody’s as
directed by Party A (unless (x) an Event of Default or an Additional Termination
Event has occurred with respect to which Party A is the defaulting or sole
Affected Party or (y) an Early Termination Date has been designated, in which
case such investment shall be held uninvested). Gains and losses incurred in
respect of any investment of Posted Collateral in the form of Cash in Permitted
Investments as directed by Party A shall be for the account of Party A.

 

  (ii) The “Transfer of Interest Amount” will be made on the second Local
Business Days following the end of each calendar month and on any other Local
Business Day on which Posted Collateral in the form of Cash is Transferred to
the Pledgor pursuant to Paragraph 3(b); provided, however, that the obligation
of Party B to Transfer any Interest Amount to Party A shall be limited to the
extent that Party B has earned and received such funds and such funds are
available to Party B.

 

  (iii) Alternative Interest Amount. The provisions of Paragraph 6(d)(ii) will
apply.

 

(i) Additional Representations. There are no additional representations by
either party.

 

6



--------------------------------------------------------------------------------

(j) Other Eligible Support and Other Posted Support.

 

  (i) “Value” with respect to Other Eligible Support and Other Posted Support
means: not applicable.

 

  (ii) “Transfer” with respect to Other Eligible Support and Other Posted
Support means: not applicable.

 

(k) Demands and Notices. All demands, specifications and notices made by a party
to this Annex will be made to the following:

 

Party A:

  

Bank of America, N.A.

Sears Tower

233 South Wacker Drive, Suite 2800

Chicago, Illinois 60606-6306

Telephone No.: (312) 234-3030

Facsimile: (312) 234-2731

Party B:

   As set forth in the Schedule.

 

(l) Addresses for Transfers.

 

Party A:

 

Cash/Interest Payments: (USD Only)

Bank of America, New York

ABA 026009593

Account # 6550-619389

F/O Bank of America, Charlotte-Collateral

 

Eligible Collateral (other than cash):

BK AMERICA NC/INV

ABA # 053 000 196

Party B:

  To be provided by Party B in writing to Party A, and set up in accordance with
Moody’s requirements.

 

(m) Other Provisions.

 

  (i) Collateral Account. Party B shall open and maintain a segregated account,
which shall be an Eligible Account, and hold, record and identify all Posted
Collateral in such segregated account.

 

  (ii) Agreement as to Single Secured Party and Single Pledgor. Party A and
Party B hereby agree that, notwithstanding anything to the contrary in this
Annex, (a) the term “Secured Party” as used in this Annex means only Party B,
(b) the term “Pledgor” as used in this Annex means only Party A, (c) only Party
A makes the pledge and grant in Paragraph 2, the acknowledgement in the final
sentence of Paragraph 8(a) and the representations in Paragraph 9.

 

7



--------------------------------------------------------------------------------

  (iii) Calculation of Value. Paragraph 4(c) is hereby amended by deleting the
word “Value” and inserting in lieu thereof “S&P/Fitch Value, Moody’s First
Trigger Value, Moody’s Second Trigger Value”. Paragraph 4(d)(ii) is hereby
amended by (A) deleting the words “a Value” and inserting in lieu thereof “an
S&P/Fitch Value, Moody’s First Trigger Value, and Moody’s Second Trigger Value”
and (B) deleting the words “the Value” and inserting in lieu thereof “S&P/Fitch
Value, Moody’s First Trigger Value, and Moody’s Second Trigger Value”. Paragraph
5 (flush language) is hereby amended by deleting the word “Value” and inserting
in lieu thereof “S&P/Fitch Value, Moody’s First Trigger Value, or Moody’s Second
Trigger Value”. Paragraph 5(i) (flush language) is hereby amended by deleting
the word “Value” and inserting in lieu thereof “S&P/Fitch Value, Moody’s First
Trigger Value, and Moody’s Second Trigger Value”. Paragraph 5(i)(C) is hereby
amended by deleting the word “the Value, if” and inserting in lieu thereof “any
one or more of the S&P/Fitch Value, Moody’s First Trigger Value, or Moody’s
Second Trigger Value, as may be”. Paragraph 5(ii) is hereby amended by
(1) deleting the first instance of the words “the Value” and inserting in lieu
thereof “any one or more of the S&P/Fitch Value, Moody’s First Trigger Value, or
Moody’s Second Trigger Value” and (2) deleting the second instance of the words
“the Value” and inserting in lieu thereof “such disputed S&P/Fitch Value,
Moody’s First Trigger Value, or Moody’s Second Trigger Value”. Each of Paragraph
8(b)(iv)(B) and Paragraph 11(a) is hereby amended by deleting the word “Value”
and inserting in lieu thereof “least of the S&P/Fitch Value, Moody’s First
Trigger Value, and Moody’s Second Trigger Value”.

 

  (iv) Form of Annex. Party A and Party B hereby agree that the text of
Paragraphs 1 through 12, inclusive, of this Annex is intended to be the printed
form of ISDA Credit Support Annex (Bilateral Form—ISDA Agreements Subject to New
York Law Only version) as published and copyrighted in 1994 by the International
Swaps and Derivatives Association, Inc.

 

  (v) Events of Default. Paragraph 7 will not apply to cause any Event of
Default to exist with respect to Party B except that Paragraph 7(i) will apply
to Party B solely in respect of Party B’s obligations under Paragraph 3(b) of
the Credit Support Annex. Notwithstanding anything to the contrary in Paragraph
7, any failure by Party A to comply with or perform any obligation to be
complied with or performed by Party A under the Credit Support Annex shall only
be an Event of Default if (A) a Required Ratings Downgrade Event has occurred
and been continuing for 30 or more Local Business Days and (B) such failure is
not remedied on or before the third Local Business Day after notice of such
failure is given to Party A.

 

  (vi) Expenses. Notwithstanding anything to the contrary in Paragraph 10, the
Pledgor will be responsible for, and will reimburse the Secured Party for, all
transfer and other taxes and other costs involved in any Transfer of Eligible
Collateral.

 

  (vii) Withholding. Paragraph 6(d)(ii) is hereby amended by inserting
immediately after “the Interest Amount” in the fourth line thereof the words
“less any applicable withholding taxes.”

 

  (ix) Additional Definitions. As used in this Annex:

 

8



--------------------------------------------------------------------------------

“Collateral Event” means that no Relevant Entity has credit ratings at least
equal to the Approved Ratings Threshold.

“Exposure” has the meaning specified in Paragraph 12, except that after the word
“Agreement” the words “(assuming, for this purpose only, that Part 1(f) of the
Schedule is deleted)” shall be inserted.

“Local Business Day” means, for purposes of this Annex: any day on which
(A) commercial banks are open for business (including dealings in foreign
exchange and foreign currency deposits) in New York and the location of Party A,
Party B and any Custodian, and (B) in relation to a Transfer of Eligible
Collateral, any day on which the clearance system agreed between the parties for
the delivery of Eligible Collateral is open for acceptance and execution of
settlement instructions (or in the case of a Transfer of Cash or other Eligible
Collateral for which delivery is contemplated by other means a day on which
commercial banks are open for business (including dealings in foreign exchange
and foreign deposits) in New York and the location of Party A, Party B and any
Custodian.

“Moody’s First Trigger Credit Support Amount” means, for any Valuation Date, the
excess, if any, of

 

  (I)    (A) for any Valuation Date on which (I) a Moody’s First Trigger Ratings
Event has occurred and has been continuing (x) for at least 30 Local Business
Days or (y) since this Annex was executed and (II) it is not the case that a
Moody’s Second Trigger Ratings Event has occurred and been continuing for at
least 30 Local Business Days, an amount equal to the greater of (a) zero and
(b) the sum of (i) the Secured Party’s Exposure for such Valuation Date and
(ii) the sum, for each Transaction to which this Annex relates, of the product
of the applicable Moody’s First Trigger Factor set forth in Table 1 and the
Notional Amount for such Transaction for the Calculation Period for such
Transaction which includes such Valuation Date; or

 

  (B) for any other Valuation Date, zero, over

 

  (II) the Threshold for Party A such Valuation Date.

“Moody’s First Trigger Value” means, on any date and with respect to any
Eligible Collateral other than Cash, the bid price obtained by the Valuation
Agent multiplied by the Moody’s First Trigger Valuation Percentage for such
Eligible Collateral set forth in Paragraph 13(b)(ii).

“Moody’s Second Trigger Credit Support Amount” means, for any Valuation Date,
the excess, if any, of

 

  (I)    (A)

for any Valuation Date on which it is the case that a Moody’s Second Trigger
Event has occurred and been continuing for at least 30 Local Business Days, an
amount equal to the greatest of (a) zero, (b) the aggregate amount of the next
payment due to be paid by Party A under each Transaction to which this Annex
relates, and (c) the sum of (x) the Secured Party’s Exposure for such Valuation
Date and (y) the sum, for each Transaction to which this Annex

 

9



--------------------------------------------------------------------------------

 

relates, of the product of the applicable Moody’s Second Trigger Factor set
forth in Table 2 and the Notional Amount for such Transaction for the
Calculation Period which includes such Valuation Date; or

 

  (B) for any other Valuation Date, zero, over

 

  (II) the Threshold for Party A for such Valuation Date.

“Moody’s Second Trigger Value” means, on any date and with respect to any
Eligible Collateral other than Cash, the bid price obtained by the Valuation
Agent multiplied by the Moody’s Second Trigger Valuation Percentage for such
Eligible Collateral set forth in Paragraph 13(b)(ii).

“Pricing Sources” means the sources of financial information commonly known as
Bloomberg, Bridge Information Services, Data Resources Inc., Interactive Data
Services, International Securities Market Association, Merrill Lynch Securities
Pricing Service, Muller Data Corporation, Reuters, Wood Gundy, Trepp Pricing, JJ
Kenny, S&P and Telerate.

“Remaining Weighted Average Maturity” means, with respect to a Transaction, the
expected weighted average maturity for such Transaction as determined by the
Valuation Agent.

“S&P/Fitch Approved Ratings Downgrade Event” means that no Relevant Entity has
credit ratings at least equal to the S&P Approved Ratings Threshold and the
Fitch Approved Ratings Threshold.

“S&P/Fitch Credit Support Amount” means, for any Valuation Date, the excess, if
any, of

 

  (I)    (A) for any Valuation Date on which (i) a S&P/Fitch Approved Ratings
Downgrade Event has occurred and been continuing for at least 30 days, or (ii) a
S&P/Fitch Required Ratings Downgrade Event has occurred and is continuing, an
amount equal to the sum of (1) 100.0% of the Secured Party’s Exposure for such
Valuation Date and (2) the sum, for each Transaction to which this Annex
relates, of the product of the Volatility Buffer for such Transaction and the
Notional Amount of such Transaction for the Calculation Period of such
Transaction (each as defined in the related Confirmation) which includes such
Valuation Date, or

 

  (B) for any other Valuation Date, zero, over

 

  (II) the Threshold for Party A for such Valuation Date.

“S&P/Fitch Required Ratings Downgrade Event” means that no Relevant Entity has
credit ratings at least equal to the S&P Required Ratings Threshold and the
Fitch Required Ratings Threshold.

“S&P/Fitch Value” means, on any date and with respect to any Eligible Collateral
other than Cash, the product of (A) the bid price obtained by the Valuation
Agent for such Eligible Collateral and (B) the S&P/Fitch Valuation Percentage
for such Eligible Collateral set forth in paragraph 13(b)(ii).

 

10



--------------------------------------------------------------------------------

“Transaction Exposure” means, for any Transaction, Exposure determined as if
such Transaction were the only Transaction between the Secured Party and the
Pledgor.

“Valuation Percentage” shall mean, for purposes of determining the S&P/Fitch
Value, Moody’s First Trigger Value, or Moody’s Second Trigger Value with respect
to any Eligible Collateral or Posted Collateral, the applicable S&P/Fitch
Valuation Percentage, Moody’s First Trigger Valuation Percentage, or Moody’s
Second Trigger Valuation Percentage for such Eligible Collateral or Posted
Collateral, respectively, in each case as set forth in Paragraph 13(b)(ii).

“Value” shall mean, in respect of any date, the related S&P/Fitch Value, the
related Moody’s First Trigger Value, and the related Moody’s Second Trigger
Value.

“Volatility Buffer” means, for any Transaction, the related percentage set forth
in the following table.

Volatility Buffer

 

The higher of the

S&P short-term credit

rating of (i) Party A

and (ii) the Credit

Support Provider of

Party A, if applicable

  

Remaining Weighted
Average Maturity

up to 3 years

   

Remaining Weighted
Average Maturity

up to 5 years

   

Remaining Weighted
Average Maturity

up to 10 years

 

At least “A-2”

   2.75 %   3.25 %   4.00 %

“A-3”

   3.25 %   4.00 %   5.00 %

“BB+” or lower

   3.50 %   4.50 %   6.75 %

 

11



--------------------------------------------------------------------------------

Table 1

Moody’s First Trigger Factor

 

Remaining

Weighted Average Life

of Hedge in Years

   Daily
Collateral
Posting  

1 or less

   0.15 %

More than 1 but not more than 2

   0.30 %

More than 2 but not more than 3

   0.40 %

More than 3 but not more than 4

   0.60 %

More than 4 but not more than 5

   0.70 %

More than 5 but not more than 6

   0.80 %

More than 6 but not more than 7

   1.00 %

More than 7 but not more than 8

   1.10 %

More than 8 but not more than 9

   1.20 %

More than 9 but not more than 10

   1.30 %

More than 10 but not more than 11

   1.40 %

More than 11 but not more than 12

   1.50 %

More than 12 but not more than 13

   1.60 %

More than 13 but not more than 14

   1.70 %

More than 14 but not more than 15

   1.80 %

More than 15 but not more than 16

   1.90 %

More than 16 but not more than 17

   2.00 %

More than 17 but not more than 18

   2.00 %

More than 18 but not more than 19

   2.00 %

More than 19 but not more than 20

   2.00 %

More than 20 but not more than 21

   2.00 %

More than 21 but not more than 22

   2.00 %

More than 22 but not more than 23

   2.00 %

More than 23 but not more than 24

   2.00 %

More than 24 but not more than 25

   2.00 %

More than 25 but not more than 26

   2.00 %

More than 26 but not more than 27

   2.00 %

More than 27 but not more than 28

   2.00 %

More than 28 but not more than 29

   2.00 %

More than 29

   2.00 %

 

12



--------------------------------------------------------------------------------

Table 2

Moody’s Second Trigger Factor

 

Remaining

Weighted Average Life

of Hedge in Years

  

Daily

Collateral

Posting

 

1 or less

   0.65 %

More than 1 but not more than 2

   1.30 %

More than 2 but not more than 3

   1.90 %

More than 3 but not more than 4

   2.50 %

More than 4 but not more than 5

   3.10 %

More than 5 but not more than 6

   3.60 %

More than 6 but not more than 7

   4.20 %

More than 7 but not more than 8

   4.70 %

More than 8 but not more than 9

   5.20 %

More than 9 but not more than 10

   5.70 %

More than 10 but not more than 11

   6.10 %

More than 11 but not more than 12

   6.50 %

More than 12 but not more than 13

   7.00 %

More than 13 but not more than 14

   7.40 %

More than 14 but not more than 15

   7.80 %

More than 15 but not more than 16

   8.20 %

More than 16 but not more than 17

   8.60 %

More than 17 but not more than 18

   9.00 %

More than 18 but not more than 19

   9.40 %

More than 19 but not more than 20

   9.70 %

More than 20 but not more than 21

   10.00 %

More than 21 but not more than 22

   10.00 %

More than 22 but not more than 23

   10.00 %

More than 23 but not more than 24

   10.00 %

More than 24 but not more than 25

   10.00 %

More than 25 but not more than 26

   10.00 %

More than 26 but not more than 27

   10.00 %

More than 27 but not more than 28

   10.00 %

More than 28 but not more than 29

   10.00 %

More than 29

   10.00 %

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Annex by their duly
authorized representatives as of the date of the Agreement.

 

BANK OF AMERICA, N.A.     GOAL CAPITAL FUNDING TRUST 2007-1       By:  
Wilmington Trust Company,         not in its individual capacity but solely as
Delaware trustee

 

    By:   /s/ Susan L. Proctor     By:   /s/ Michele C. Harra   Name: Susan L.
Proctor       Name: Michele C. Harra   Title: Vice President       Title:
Financial Services Officer   Date: June 7, 2007       Date: June 7, 2007

 

14